Citation Nr: 0929267	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to May 
1967. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran's claims file was 
subsequently transferred to the RO in Atlanta, Georgia.

In December 2006, the Veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
Veteran's claims file.

In February 2007, the Board remanded these claims for further 
development.  The case has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's currently diagnosed bilateral hearing loss is not 
related to in-service noise exposure or to any other incident 
of the Veteran's military service.

2.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is not related to in-
service noise exposure or to any other incident of the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

In February 2007, the Board remanded the claims to provide 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA) regarding service connection for tinnitus, and 
for a VA examination.  In March 2007, the AMC provided 
appropriate VCAA notice to the Veteran.  This will be 
discussed in greater detail immediately below.  In April 
2007, the Veteran underwent a VA examination.

In its February 2007 remand, the Board also requested that 
the AMC contact the National Personnel Records Center (NPRC) 
and attempt to obtain records regarding the veteran's 
military-retiree treatment at Scott Air Force Base in 
Illinois from October 1967 to November 1967 and at Albrook 
Air Force Base and Gorgas Army Hospital in the Panama Canal 
Zone from 1972 to 1980 and from 1983 to 1985.  In March 2007, 
the AMC contacted the service department.  In June 2008, the 
service department indicated that they needed the name of the 
last treatment facility where the Veteran was treated as a 
military retiree and the last year of his treatment as a 
military retiree to obtain his military retiree treatment 
records.  Later in June 2008, the AMC wrote to the Veteran 
and asked him for this information.  The Veteran responded 
later that month by identifying the VA treatment facility 
where he has received treatment and noting that he underwent 
a VA examination at that facility in April 2007.  He did not 
identify the name of the last military treatment facility 
where he was treated for any disability as a military retiree 
and the last year of his treatment as a military retiree.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the Veteran has not provided necessary 
information to obtain his military retiree treatment records.

Although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In view of the efforts made by the AMC and the lack 
of cooperation by the Veteran, the Board finds that there has 
been compliance on the part of VA with the February 2007 
Board remand to the extent possible.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist him in the development of his service connection 
claims in letters sent in May 2002, March 2007, and June 
2008, which were specifically intended to address the 
requirements of the VCAA.  The May 2002 and March 2007 VCAA 
letters informed the Veteran of the evidence necessary to 
establish service connection for hearing loss and tinnitus, 
respectively.  Accordingly, the Veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims 
of service connection for bilateral hearing loss and 
tinnitus.

As for the evidence to be provided by the Veteran, in the May 
2002 and March 2007 VCAA letters the RO and AMC asked the 
Veteran to identify and send relevant medical evidence.  In 
the June 2008 letter, the AMC asked the Veteran for the name 
of the last treatment facility where the Veteran was treated 
as a military retiree and the last year of his treatment as a 
military retiree.  In the May 2002 and March 2007 VCAA 
letters, the RO and AMC provided the Veteran with VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the May 2002 and March 2007 VCAA letters, the 
Veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [A VA examination was 
conducted in April 2007.]

In the May 2002 VCAA letter, the Veteran was informed that VA 
would make reasonable efforts to help him get evidence to 
support his claims, such as medical records, employment 
records, and records from other Federal agencies.  In the 
March 2007 VCAA letter, the Veteran was advised that VA would 
request all necessary records from any Federal agency, to 
include records from the military and VA medical centers.  
The Veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant private records.

In the March 2007 VCAA letter, the AMC informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claims, as follows: "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the March 
7, 2007 VCAA letter, page 2.  The VCAA letter thus complied 
with the "give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008) (codified at 38 C.F.R. § 3.159 (2008)).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The claims were denied based on element 
(3), relationship of such disability to the Veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to these crucial elements regarding these claims.  Also, the 
AMC specifically addressed elements (4) and (5) in the March 
2007 letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment records, his service personnel records, some 
military retiree treatment records, VA treatment records, and 
a report of a VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained to the extent possible.

As was noted in the Stegall discussion above, the VA AMC 
requested in the June 2008 letter that the Veteran identify 
the name of the last treatment facility where he was treated 
as a military retiree and the last year of his treatment as a 
military retiree.  The Veteran did not provide such 
information.  To the extent that the Veteran's military 
retiree treatment records are pertinent to his claims and are 
still not in the record, their absence is entirely the 
responsibility of the Veteran.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and medical nexus 
opinion obtained in this case in April 2007 are more than 
adequate.  The report of the April 2007 VA audiological 
examination reflects that the examiner reviewed the Veteran's 
claims file, conducted an audiological examination, and 
provided thorough reasons and bases for the opinion rendered.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, and he testified at a Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.





1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
April 2007 VA audiological examination shows that the 
auditory thresholds in all relevant Hertz in both ears are at 
least 50 decibels.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  In particular, the reports of 
the physical examinations in 1940s and 1950s were pertinently 
negative.  The Board observes in this connection, however, 
that no standard audiology testing was performed during those 
physical examinations; instead, a "whisper voice test" and 
"spoken voice test" were administered, which reportedly 
showed 15/15 in each ear.

An audiogram in March 1965, the results of which were 
converted from ASA units to ISO(ANSI) units, shows that the 
auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
10
10
5
5
10

An audiogram on separation in March 1967, the results of 
which were converted from ASA units to ISO(ANSI) units, shows 
that the auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
5
5
0
10
5

Therefore, the Veteran's hearing in both ears was within 
normal limits at the relevant frequencies.  See Hensley, 5 
Vet. App. at 157 (the threshold for normal hearing is from 0 
to 20 decibels).  At the March 1967 separation examination, 
the Veteran denied any history of hearing loss.


Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially noted in August 1974 by a medical 
professional, over seven years after service.  Although the 
Veteran claims that he complained of hearing loss shortly 
after separation from active service when being treated at 
the Scott Air Force Base in Illinois, a treatment record from 
this facility documenting this complaint is not of record.  
As noted above, the Veteran has not provided the requisite 
information to obtain the military retiree treatment records.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service incurrence of injury, the Veteran 
has asserted that he had hazardous noise exposure in service 
from working in or near the flight line.  The Veteran's 
service personnel records show that he had various supply-
related duties, which could have required working in or near 
the flight line.  In-service incurrence of injury, that is to 
say hazardous noise exposure, has been shown to be sufficient 
to satisfy Hickson element (2).

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  

The Veteran suggests that the enactment of the "Veterans 
Hearing Loss Compensation Act of 2002 Bill S. 2237," created 
a presumption of service-connected acoustic trauma for 
veterans who served in certain occupational specialties.  The 
bill to which he refers became part of the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (codified as 
amended in scattered sections of 38 U.S.C. (2002)).  As 
finally enacted, Section 104 of the Act provides that the 
Secretary of Veterans Affairs is to cooperate with the 
National Academy of Sciences to study acoustic trauma among 
members of the Armed Forces and to report to Congress on VA's 
administration of benefits for hearing loss and tinnitus 
claims from 2000 to 2002. Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 104, 116 Stat. 2820.  It does not establish 
any presumptions of service connection for veterans' hearing 
loss claims.

There is of record one competent nexus opinion, the report 
of the April 2007 VA audiological examination.  That opinion 
was not favorable to the Veteran's claim.  The April 2007 
examiner opined that the Veteran's bilateral hearing loss 
was not caused by or the result of military noise exposure.  
The examiner noted that all hearing tests during his 
military career, including induction and discharge, were 
consistent with normal hearing.  The examiner added that a 
2005 longitudinal study of pure tone thresholds in older 
persons does not support a hypothesis of continued noise 
exposure injury to an ear long after the noise exposure had 
terminated.  

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the Veteran's 
separation physical examination shows normal hearing, and 
there is no evidence of hearing loss for seven years after 
service.

The only other evidence which purports to relate the 
Veteran's bilateral hearing loss to events in service comes 
from the statements of the Veteran himself.  It is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Veteran's statements concerning the etiology 
of his hearing loss carry no weight of probative value.

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  In this case, the Veteran testified that he first 
complained of hearing loss in late 1967 at Scott Air Force 
Base, within months of his discharge.  See hearing 
transcript, page 5.  However, as noted above, the Veteran has 
not provided the required information to obtain the treatment 
record verifying his complaint of hearing loss.  

To the extent that the Veteran is claiming continuity of 
symptomatology, as discussed above the Veteran's service 
treatment records are pertinently negative, and there is no 
competent medical evidence that the Veteran was diagnosed 
with or treated for hearing loss until over seven years after 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition).  

Moreover, the Veteran initially claimed service connection 
for a duodenal ulcer and gall bladder disability in a 
November 1967 claim.  He did not claim until 2002 that he had 
a bilateral hearing loss that began in service and continued 
to the present time.  It does not stand to reason that the 
Veteran would file a claim for his duodenal ulcer and gall 
bladder disability, which he believed were related to 
service, without mentioning hearing loss.  

In short, the Veteran's current assertions of continuity of 
symptomatology are not credible.  Also, the April 2007 VA 
examiner in essence rejected his assertion of continuity of 
symptomatology and did not link his current bilateral hearing 
loss to the claimed continuity of symptomatology.  See 
Voerth, supra.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Element (3) has not been met and the 
service connection claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), current disability, the 
report of the April 2007 VA examination reflects a diagnosis 
of tinnitus.  The Board finds that element (1) is satisfied.

With respect to element (2),  a review of service medical 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, as noted above, 
the Board finds that the Veteran was exposed to hazardous 
noise in service.  Hickson element (2) is arguably satisfied. 

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
one competent nexus opinion, the report of the April 2007 VA 
audiological examination.  The April 2007 examiner opined 
that the Veteran's tinnitus was not caused by or the result 
of military noise exposure.

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the Veteran's 
separation physical examination shows no complaints of 
tinnitus, and there is no evidence of tinnitus for six years 
after service.

The only other evidence which purports to relate the 
Veteran's tinnitus to events in service comes from the 
statements of the Veteran himself.  His statements concerning 
the etiology of his tinnitus carry no weight of probative 
value. See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In this case, the Veteran does not contend that his 
tinnitus began in active service.  In fact, he acknowledges 
that his tinnitus began in 1970s.  See, e.g., his September 
2003 claim.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Element (3) has not been met and the service 
connection claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


